Sherwin, J.
Suit was brought in a justice court to recover for personal services rendered by the plaintiff therein, who was the head of a family, and entitled to the statutory exemptions. He there procured a judgment, from which an appeal was taken to the district court. Nearly four months after his original suit was brought, he obtained judgment on his claim in the district court, and now claims that the proceeds thereof were exempt to him, under section 4011, Code 1897, at the time his final judgment *168was obtained, and at the time the levy thereon was made. The statute in question provides that the personal earnings of the debtor “at any time within ninety days next preceding the levy” shall be exempt from liability for his debts, and we are asked to construe it so as to eliminate the time during which suit for the recovery of such earnings may be pending. No one questions the rule that exemption laws should be given a liberal construction in favor of the debtor’s family, but the language of the statute under consideration is plain and unambiguous, and in express terms places the limit at 90 days next preceding the levy. Nothing can bo gathered therefrom indicating an intent to remove from the computation of this time the period during which litigation ¡to recover such earnings may be pending. The protection afforded the family by the time specified was evidently deemed sufficient by the lawmakers, and we cannot extend it to cover contingencies which were as well known to them as to the courts, without doing extreme violence to all rules of construction. The question before us was not in tlie case of Millington v. Laurer, 89 Iowa, 322; nor do we think the language of the opinion therein supports the appellants’ contention. The district court gave the proper construction to the statute, and the judgment is aeeirmee.
Granger, O. J., not sitting.